 




Exhibit 10.2




ROYALTY PURCHASE AGREEMENT







THIS AGREEMENT is made October 31, 2014,

BETWEEN:

MEDICAL IMAGING CORP.
(the “Corporation”)

- and -

GRENVILLE STRATEGIC ROYALTY CORP.
(the “Purchaser”)




WHEREAS the Purchaser wishes to acquire from the Corporation, and the
Corporation wishes to sell to the Purchaser, a gross sales royalty on the terms
and conditions contained herein.

THE PARTIES agree as follows:

ARTICLE 1
DEFINITIONS AND INTERPRETATION

1.1

Definitions

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to such terms in Schedule “A” attached hereto.

1.2

Certain Rules of Interpretation

In this Agreement:

(a)

Currency – Unless otherwise specified, all references to money amounts are to
the lawful currency of the United States of America.

(b)

Governing Law – This Agreement is a contract made under, governed by and
construed in accordance with the laws of the Province of Ontario and the federal
laws of Canada applicable in the Province of Ontario.  

(c)

Headings – Headings of Articles and Sections are inserted for convenience of
reference only and do not affect the construction or interpretation of this
Agreement.

(d)

Including – Where the word “including” or “includes” is used in this Agreement,
it means “including (or includes) without limitation”.

(e)

Number and Gender – Unless the context requires otherwise, words importing the
singular include the plural and vice versa and words importing gender include
all genders.





 







--------------------------------------------------------------------------------

- 2 -




(f)

Statutory References – A reference to a statute includes all regulations made
pursuant to the statute and, unless otherwise specified, the provisions of any
statute or regulation that amends, supplements or supersedes the statute or the
regulation.

(g)

Schedules – The schedules attached to this Agreement (as the same may be amended
from time to time, whether by way of an amendment to this Agreement or
otherwise) are incorporated into, and form an integral part of, this Agreement.

1.3

Knowledge

Unless otherwise stated herein, any reference to the knowledge of the
Corporation means the actual knowledge of the officers and directors of each
member of the MIC Group after reasonable inquiry and investigation in the normal
exercise of such individual's duties.

1.4

Entire Agreement; Waiver

This Agreement constitutes the entire agreement between the Parties and set out
all the covenants, promises, warranties, representations, conditions,
understandings and agreements between the Parties concerning the subject matter
of this Agreement and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, including those contained
in any term sheet or letter of intent between the Corporation and the Purchaser.
There are no covenants, promises, warranties, representations, conditions,
understandings or other agreements, oral or written, express, implied or
collateral between the Parties in connection with the subject matter of this
Agreement except as specifically set forth in this Agreement. No waivers of or
exceptions to any term, condition or provision of this Agreement, in any one or
more instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.

1.5

Disclosure Letter

Any disclosure made in a section of the Disclosure Letter shall be deemed to be
disclosed for one or more sections of the Disclosure Letter to the extent that
such disclosure sets forth facts in sufficient detail so that its application to
such other section of the Disclosure Letter is reasonably clear.  

ARTICLE 2
INSTALLMENTS AND ROYALTIES

2.1

Payment of Installments

(a)

The Purchaser hereby agrees to purchase a royalty from the Corporation for the
sum of $2,000,000 (the “Initial Installment”), which shall be paid by the
Purchaser to the Corporation in immediately available funds on the date hereof
to an account specified by the Corporation.

(b)

Upon mutual written agreement of the Purchaser and the Corporation, the
Purchaser may (but shall have no obligation to) purchase one or more additional
royalties from the Corporation in an aggregate amount of up to $1,000,000 (each
additional payment by the Purchaser to the Corporation being a “Subsequent
Installment”).  

2.2

Gross Sales Royalty

As consideration for, and conditional on, the payment by the Purchaser of the
Initial Installment and any Subsequent Installment, but subject to Section 2.3
and Section 2.4(g), the Corporation covenants and agrees to pay to the Purchaser
a monthly royalty payment (each such payment being a “Royalty





--------------------------------------------------------------------------------

- 3 -




Payment”) equal to 1% (the “Gross Sales Royalty”) of the Revenue of the MIC
Group during each calendar month of the term of this Agreement plus all
applicable Taxes thereon, if any, that the Purchaser is required under Law to
collect from the Corporation in connection therewith. Royalty Payments will be
pro-rated for any partial month.  It is understood by the Parties that the
initial Royalty Payment will be determined on a pro-rata basis based on the
Revenue of the MIC Group for the period commencing on the date of this Agreement
and ending on November 30, 2014 (unless the applicable Minimum Monthly Amount,
calculated on a pro-rated basis for the period commencing on the date of this
Agreement and ending on November 30, 2014, is greater than such amount, in which
case the Corporation shall pay the applicable Minimum Monthly Amount to the
Purchaser). Unless otherwise agreed by the Parties, for each $*** Subsequent
Installment made by the Purchaser the Gross Sales Royalty will increase
proportionately. For illustrative purposes only, if the Purchaser initially
advances a Subsequent Installment of $*** to the Corporation, the Gross Sales
Royalty will, effective as of the date on which the Subsequent Installment is
advanced to the Corporation, automatically and without any further action or
formality of any Party, increase from ***% to ***% (being ***).

2.3

Minimum Monthly Amount

(a)

Notwithstanding the Gross Sales Royalty rate in effect from time to time, but
subject to Sections 2.3(b) and 2.3(c), if only the Initial Installment is paid
to the Corporation, no Royalty Payment in respect of a calendar month during the
term of this Agreement:

(i)

commencing on and including the date of this Agreement and ending on and
including the date that is *** months following the date of this Agreement (the
“Initial Minimum Period”) will be less than $*** (pro-rated for any partial
month), it being understood that if the actual calculation of a Royalty Payment
to be paid in such circumstance is less than such amount, the Gross Sales
Royalty then in effect will be deemed to be amended (in respect of such Royalty
Payment only) to be such percentage as would result in such Royalty Payment
being $*** (pro-rated for any partial month); or

(ii)

commencing on and including the day immediately following the last day of the
Initial Minimum Period will be less than $*** (pro-rated for any partial month),
it being understood that if the actual calculation of a Royalty Payment to be
paid in such circumstance is less than such amount, the Gross Sales Royalty then
in effect will be deemed to be amended (in respect of such Royalty Payment only)
to be such percentage as would result in such Royalty Payment being $***
(pro-rated for any partial month)

(such applicable amount being the “Minimum Monthly Amount”);

(b)

If the Purchaser advances a Subsequent Installment to the Corporation, the then
applicable Minimum Monthly Amount will be adjusted proportionately based on the
actual amount of each Subsequent Installment that is advanced to the
Corporation. For illustrative purposes only, if the Purchaser initially advances
a Subsequent Installment in the amount of $*** and the Minimum Monthly Amount
then in effect is $***, the

1 This material has been omitted pursuant to a request for confidential
treatment filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------

- 4 -




Minimum Monthly Amount will be deemed to be amended to be $*** (pro-rated for
any partial month) (being ***).

(c)

The applicable Minimum Monthly Amount will be extinguished upon completion of
the Change of Control Buyout Option.

2.4

Payment Mechanism, Adjustments and Delinquent Royalty Payments

(a)

On or before the last Business Day of each calendar month during the term of
this Agreement, the Corporation shall pay to the Purchaser the greater of: (i)
the applicable Minimum Monthly Amount in respect of the immediately preceding
calendar month in accordance with Section 2.3; and (ii) the amount determined in
accordance with Section 2.2 in respect of the immediately preceding calendar
month, in each case in accordance with the payment procedures specified in
Section 2.5, with the first such payment being due and owing on December 31,
2014 in respect of the month of November 2014.

(b)

Within 55 days following the end of the first, second and third fiscal quarters
of the Corporation during each fiscal year of the Corporation, and within 75
days following the end of the fourth fiscal quarter of the Corporation of each
fiscal year of the Corporation (the last day of each such 55 day and 75 day
period being the “Quarterly Determination Date”), the Parties will determine:

(i)

the aggregate royalties in respect of such fiscal quarter that would have been
payable based on an application of the applicable Gross Sales Royalty to the
Revenue of the MIC Group (without regard to any Minimum Monthly Amounts) for
such fiscal quarter (or prorated for any partial fiscal quarter) using the
consolidated financial statements of the MIC Group in respect of such fiscal
quarter (which in the case of the fourth fiscal quarter of the Corporation shall
be the Annual Financial Statements) (the “Pre-Adjusted Quarterly Royalties”);
and

(ii)

whether the aggregate Minimum Monthly Amounts in respect of such fiscal quarter
were greater than or less than the Pre-Adjusted Quarterly Royalties for such
fiscal quarter (the greater of such amounts being the “Confirmed Quarterly
Royalties”).

(c)

If the actual Royalty Payments paid to the Purchaser in respect of a fiscal
quarter were, in the aggregate, greater than the Confirmed Quarterly Royalties
for such fiscal quarter, the Purchaser will pay to the Corporation the amount by
which such actual Royalty Payments exceeded the Confirmed Quarterly Royalties
within 5 Business Days following the Quarterly Determination Date.

(d)

If the actual Royalty Payments paid to the Purchaser in respect of a fiscal
quarter were, in the aggregate, less than the Confirmed Quarterly Royalties for
such fiscal quarter, the Corporation will pay to the Purchaser the amount by
which the Confirmed Quarterly Royalties exceeded such actual Royalty Payments
within 5 Business Days following the Quarterly Determination Date;

(e)

Notwithstanding anything else contained herein, the Parties may at any time
elect to pay any amounts referenced in Sections 2.4(c) or 2.4(d) in such other
manner as the Parties may agree.  





--------------------------------------------------------------------------------

- 5 -




(f)

Any payment required to be made under this Agreement that is not paid within ***
days following the date on which it was originally due shall bear interest at a
rate of ***% per month, compounded monthly.

(g)

Subject to Section 2.9(b), the Corporation’s obligation to pay Royalty Payments
will cease on the date that is 10 years following the date of this Agreement
(the “Royalty Trigger Threshold Date”), unless terminated earlier pursuant to
Section 2.4(h) or extended pursuant to Section 2.4(i).

(h)

If on or before the Royalty Trigger Threshold Date the Purchaser has received
Royalty Payments totalling at least $*** in the aggregate (the “Royalty
Trigger”), then this Agreement, and the Parties’ respective rights and
obligations hereunder, shall be deemed to terminate effective as of the date on
which the Purchaser has received Royalty Payments equal to the Royalty Trigger.

(i)

If on or before the Royalty Trigger Threshold Date the Purchaser has not
received Royalty Payments equal in the aggregate to the Royalty Trigger, then
this Agreement, and the Parties’ respective rights and obligations hereunder,
shall continue in full force and effect until such time as the Purchaser has
received Royalty Payments equal in the aggregate to the Royalty Trigger, and
effective as of the date (following the Royalty Trigger Threshold Date) on which
the Purchaser has received Royalty Payments equal in the aggregate to the
Royalty Trigger this Agreement, and the Parties’ respective rights and
obligations hereunder, shall be deemed to terminate.

(j)

The Royalty Trigger will be adjusted proportionately based on the actual amount
of each Subsequent Installment that is advanced to the Corporation. For
illustrative purposes only, if the Purchaser advances a Subsequent Installment
in the amount of $*** (resulting in an Aggregate Installment Amount of $***),
the Royalty Trigger will be deemed to be $***.

2.5

Payment of Royalty Payments and Buyout Amounts

The Corporation authorizes the Purchaser to debit an account designated by the
Purchaser in writing for all Royalty Payments on the date on which each such
payment is due. The Corporation shall withhold from any Royalty Payment and
Buyout Payment, and remit to the appropriate Governmental Authority, all Taxes
that it is required to withhold that are levied thereon by any Governmental
Authority (as may be adjusted in accordance with the Canada-United States
Convention with Respect to Taxes on Income and on Capital and any other
applicable taxation treaty) and the payment in each case of the applicable
Royalty Payment or Buyout Payment net of any such withheld amount shall be
deemed to satisfy the Corporation’s payment obligations hereunder, provided that
the Corporation shall deliver to the Purchaser copies of the filed tax return
reporting such payments and official receipts (or such other evidence of payment
reasonably acceptable to the Purchaser) evidencing that such payments were in
fact received by the applicable Governmental Authority.





--------------------------------------------------------------------------------

- 6 -




2.6

Royalty Payments Following Termination

The termination of this Agreement or the royalties payable hereunder shall not
terminate the obligation of the Corporation to pay any Royalty Payment accrued
prior to the date of termination (provided, however, that no Royalty Payment
accrued prior to the date of termination will be owing by the Corporation if,
pursuant to Section 2.4(g), the payment of such accrued Royalty Payment would
result in the Purchaser receiving aggregate Royalty Payments in an amount
greater than the Royalty Trigger). Upon termination of this Agreement or the
royalties payable hereunder, the parties will determine the aggregate royalties
in respect of the portion of the fiscal year of the Corporation in which the
termination occurs, and will make such adjustments to the amount of royalties
paid or to be paid during such period, as may be necessary, in accordance with
the terms of Section 2.4(b).

2.7

Audit Right

Upon not less than fourteen days’ written notice to the Corporation, the
Purchaser shall have the right to audit the books and records of the members of
the MIC Group (including those obtained from third parties) relating to sales or
other transactions included in the definition of Revenue of the MIC Group for
the purposes of determining the correctness of the Corporation’s computation and
payment of Royalty Payments in respect of a fiscal period of the Corporation.
Such audit may not be conducted more than once in any calendar year and shall be
conducted during normal business hours by an accounting firm selected by the
Purchaser at its cost and reasonably acceptable to the Corporation, provided
that such accounting firm enters into a confidentiality agreement acceptable to
the Corporation, acting reasonably, prior to commencing any such audit. The
Corporation shall provide such accounting firm with access to all pertinent
books and records, subject to any confidentiality obligations owed to any third
parties, and shall reasonably cooperate with such accounting firm’s efforts to
conduct such audits. If there has been an underpayment of Royalty Payments due
for the fiscal period being audited of more than ***% of the amount of Royalty
Payments which were actually due in respect of such fiscal period, the
Corporation shall reimburse the Purchaser for the reasonable costs and expenses
(including accountants’ fees) incurred by the Purchaser in connection with such
audit. If the Purchaser claims that any such audit reveals an underpayment of
Royalty Payments, the Purchaser will make the audit papers for the relevant
period available to the Corporation. For greater certainty, if an audit reveals
that there has been an underpayment of Royalty Payments, an Event of Default in
respect of any such underpayment shall be deemed to occur only if such
underpayment is not satisfied by the Corporation within five Business Days
following the date on which the Corporation has been given written notice of
such underpayment.

2.8

Dispute Mechanism

If the Parties dispute the amount of one or more Royalty Payments or amounts
payable under Section 2.9 (“Buyout Payments”) (including: (i) the determination
of such amounts following an audit conducted pursuant to Section 2.7; and (ii)
the manner in which “market capitalization” and “net purchase price” are
determined pursuant to Section 2.9(a)(ii)(C)) (a “Dispute”), they shall each use
commercially reasonable efforts to reach a negotiated resolution of the Dispute
and shall exchange reasonable information with one another concerning the
Dispute. If the Parties are unable to reach a negotiated resolution within 30
days from the commencement of negotiations to resolve the Dispute, then either
Party may elect for the Dispute to be determined by an independent public
accounting firm (the “Independent Accountant”) licensed to practice accounting
in the United States of America selected by mutual agreement of the Parties, or
in the absence of such agreement, KPMG LLP, and the Parties shall provide to the
Independent Accountant their respective final figures in respect of the disputed
amounts along with supporting





--------------------------------------------------------------------------------

- 7 -




documentation to substantiate their positions. None of the Parties will disclose
to the Independent Accountant, and the Independent Accountant will not consider,
for any purpose, any settlement offer made by a Party to the other. The
determination of the Independent Accountant shall be final and binding upon the
Parties, absent manifest error. Costs of the Independent Accountant shall be
paid as determined by the Independent Accountant, and in the absence of such
determination, each Party shall pay 50% of the Independent Accountant’s costs;
provided, however, that each Party shall bear its own costs in presenting its
arguments to the Independent Accountant. The Independent Accountant shall be
deemed to act as an expert and not as an arbitrator. For greater certainty, in
the event of a Dispute, and until such time as such Dispute is finally resolved
in accordance with the terms of this Section 2.8, the Parties shall continue to
be bound by all of the provisions of this Agreement in accordance with their
terms (including the Gross Sales Royalty and Minimum Monthly Amount then in
effect) notwithstanding the subject-matter of the Dispute.

2.9

Change of Control Buyout Option

(a)

Subject to Section 2.9(b) and compliance by the Corporation with Sections
2.10(l) and 2.10(p), if pursuant to a proposed Change of Control the acquirer
under such transaction requires as a condition to the completion of such
transaction that the Corporation purchase and extinguish all amounts owing or to
become owing to the Purchaser hereunder, including all Gross Sales Royalties and
payment of any applicable Minimum Monthly Amount (but excluding any amounts
which are or which may become owing under Section 2.12(c)), then
contemporaneously with the completion of such proposed Change of Control, the
Corporation may, by delivery of a written notice (a “Change of Control Buyout
Notice”) to the Purchaser (which Change of Control Buyout Notice will contain a
representation and warranty of the Corporation that the exercise and completion
of the Change of Control Buyout Option is a condition precedent to the
completion of the proposed Change of Control in favour of the acquirer),
purchase and extinguish (effective as of the date of completion of the proposed
Change of Control) all amounts owing or to become owing to the Purchaser
hereunder, including all Gross Sales Royalties and payment of all Minimum
Monthly Amounts (but excluding any amounts which are or which may become owing
under Section 2.12(c)) (the “Change of Control Buyout Option”) upon payment to
the Purchaser by wire transfer of immediately available funds within 10 Business
Days following the date of completion of the proposed Change of Control of an
amount equal to the greater of the following:

(i)

an amount equal to *** the *** as at the date of the Change of Control Buyout
Notice; and

(ii)

an amount equal to A *** by B *** by C, where:

(A)

A is equal to the *** as at the date of the Change of Control Buyout Notice
divided by $***;

(B)

B is equal to ***; and

(C)

C is equal to the *** of the MIC Group, or in the case of a ***, the ***
(expressed in United States dollars) of *** of the Business, in each case
pursuant to the proposed Change of Control transaction or asset sale





--------------------------------------------------------------------------------

- 8 -




provided, however, that if the proposed Change of Control is not completed
within 10 Business Days following the date of the Change of Control Buyout
Notice, the exercise by the Corporation of the Change of Control Buyout Option
shall be deemed to be null and void and of no force or effect and this Section
2.9(a) shall thereafter continue to apply in accordance with its terms.

(b)

Notwithstanding anything else contained herein: (i) the Corporation's right to
exercise the Change of Control Buyout Option; and (ii) the Royalty Trigger,
shall in each case immediately and forever cease and be deemed to no longer
apply effective as of the occurrence of an Event of Default or a Bankruptcy
Occurrence that in each case is not cured to the satisfaction of the Purchaser,
acting reasonably, within 21 days following the date of occurrence of the Event
of Default or Bankruptcy Occurrence, as the case may be (which period shall, if
the applicable Event of Default is the subject of dispute resolution under
Section 2.8, be deemed to be stayed until such time as, and will only
re-commence once, such dispute is finally resolved in accordance with Section
2.8) (an “Event of Default Trigger Event” and a “Bankruptcy Occurrence Trigger
Event”, respectively). If an Event of Default has occurred, the Corporation
shall not be permitted to exercise the Change of Control Buyout Option, and the
Royalty Trigger shall cease to apply, until such time as the Event of Default
has been cured in accordance with the terms hereof; provided that if the
applicable Event of Default is the subject of dispute resolution under Section
2.8, the applicable time periods to exercise the Change of Control Buyout
Option, as the case may be, shall be deemed to be stayed until such time as, and
will re-commence once, such dispute is finally resolved in accordance with
Section 2.8.

2.10

Acknowledgments and Obligations of the Corporation

The Corporation acknowledges, covenants and agrees that at all times on and
following the date hereof it will (and will cause the MIC Subsidiaries to):

(a)

operate the Business in good faith and in the ordinary course consistent with
past practices, industry standards and best practices, and will use commercially
reasonable efforts to operate the Business so as to maximize Revenue of the MIC
Group;

(b)

not take any steps or actions, or omit or fail to take any steps or actions or
enforce any right, the intent of which is to directly or indirectly reduce the
calculation of or improperly characterize or account for, or which would
reasonably result in or does result in any direct or indirect reduction in the
calculation of or improper characterization or accounting for of, Revenue of the
MIC Group or any Royalty Payment;

(c)

keep and maintain complete, true and materially accurate books and records of
all transactions involving Revenue of the MIC Group;

(d)

not, without the prior written consent of the Purchaser (which consent will not
be unreasonably withheld), in any way modify, amend or change the accounting
practices of any member of the MIC Group where the effect of such change in any
way reduces, or would potentially have the effect of reducing, whether alone or
in combination with or as a result of any other factor, the amount payable to
the Purchaser hereunder, except for changes required under GAAP or as required
by any applicable Governmental Authority;

(e)

provide to the Purchaser a monthly unaudited summary of the Revenue of the MIC
Group within 21 days after the last day of each calendar month; provided,
however, that in respect of Canadian Teleradiology Services, Inc. only, such 21
day period shall be deemed to be extended to the 29th day after the last day of
each calendar month;





--------------------------------------------------------------------------------

- 9 -




(f)

provide to the Purchaser unaudited quarterly financial statements of the MIC
Group within 45 days after the last day of each fiscal quarter of the
Corporation;

(g)

provide to the Purchaser audited annual financial statements of the MIC Group
within 90 days after the last day of each fiscal year of the Corporation;

(h)

provide to the Purchaser copies of all tax returns filed by the MIC Group
promptly following the date on which such returns are filed;

(i)

use the proceeds of each Installment in a manner that is consistent with an
operating plan provided by the Corporation to the Purchaser, subject to the
reasonable discretion of the Corporation to use and allocate any portion of an
Installment in a manner which is otherwise consistent with the proper exercise
of the fiduciary duties of the directors of the Corporation; provided, however,
that notwithstanding anything else contained herein the Corporation will use
$*** of the Initial Installment for the purposes of funding the acquisitions of
Partners Imaging Center of Naples LLC, Partners Imaging Center of Charlotte LLC
and Partners Imaging Center of Venice LLC;

(j)

make all necessary filings required of the members of the MIC Group under Law
(including, if required but subject to Section 6.2, filing a copy of this
Agreement on EDGAR), obtain all necessary regulatory consents and approvals (if
any) required of the members of the MIC Group under Law and pay all filing fees
required to be paid by the members of the MIC Group under Law in connection with
the Transaction;

(k)

do all things necessary to maintain the corporate existence of each member of
the MIC Group, provided, however that this Section 2.10(k) shall not prevent the
amalgamation, merger or wind-up of any member of the MIC Group with or into
another member of the MIC Group;

(l)

other than in connection with a transaction in respect of which the Corporation
has exercised the Change of Control Buyout Option, not consolidate, amalgamate
with, or merge with or into, or reorganize, reincorporate or reconstitute into
or as another entity, or continue to any other jurisdiction, unless, at the time
of such consolidation, amalgamation, merger, reorganization, reincorporation,
reconstitution or continuance, the resulting, surviving or transferee entity in
writing assumes in favour of the Purchaser all of the obligations of the
Corporation under this Agreement or as otherwise agreed by the Purchaser in
writing;

(m)

advise the Purchaser promptly of any material default or breach committed by any
member of the MIC Group under any agreement, document or instrument relating to
any indebtedness for borrowed money owing to any Person (including any payment
default), which breach or default continues for more than the applicable cure
period, if any, with respect thereto;

(n)

(i) maintain insurance upon the assets of each member of the MIC Group
comparable in amount, scope and coverage to that in effect on the date of this
Agreement, subject to such changes as may be determined by the applicable member
of the MIC Group, having regard to normal commercial practices and market
standards; (ii) not at any time do or





--------------------------------------------------------------------------------

- 10 -




omit to do anything, or cause anything to be done or omitted to be done, whereby
any such insurance would, or would be likely to, be rendered void or voidable or
suspended, impaired or defeated in whole or in part; (iii) notify the Purchaser
of any termination, lapse or loss of any material coverage under such insurance
no later than 10 days following the occurrence thereof; and (iv) rectify or
otherwise cure any such termination, lapse or loss of coverage no later than 10
days following the occurrence thereof (with notice of such rectification or cure
provided to the Purchaser within a reasonable period of time thereafter);

(o)

not, without the prior written consent of the Purchaser, which consent will not
be unreasonably withheld, in any way encumber or allow a security interest to
attach to any material asset of any member of the MIC Group where such
encumbrance would, in the reasonable opinion of the Purchaser, directly or
indirectly reduce the calculation of, or result in any direct or indirect
reduction in the calculation of, Revenue of the MIC Group or any Royalty
Payment; provided, however, that no such consent shall be required (but prior
notice shall be provided by the Corporation to the Purchaser) for any security
interest granted (A) in connection with an ordinary course, arm’s length loan
made to any member of the MIC Group, the proceeds of which will be used in the
Business, or (B) in connection with the acquisition of a business substantially
similar to the Business or granted in connection with any ordinary course, arm’s
length financing undertaken by any member of the MIC Group in connection with
any such acquisition;

(p)

not sell, transfer or otherwise dispose (whether to an arm’s length party or
otherwise) of any material property or assets of any member of the MIC Group
(other than to another member of the MIC Group) without the prior written
consent of the Purchaser provided, however, that the Purchaser agrees that it
will provide such consent if (A) contemporaneously with a sale, transfer or
disposition of property or assets to an arm’s length third party buyer, the
buyer enters into an agreement with the Purchaser in respect of such property or
assets in a form and on terms similar to this Agreement or as is otherwise
acceptable to the Purchaser in its sole discretion, acting reasonably, or (B)
the Corporation has delivered a Buy-out Notice in respect of such sale;
provided, however, that no such consent shall be required if the Corporation
promptly replaces such sold, transferred or disposed asset with a similar or
like asset or such asset is sold, transferred or disposed of in connection with
a sale-and-leaseback transaction; and

(q)

be fully responsible for the full amount of any success fee, broker's fee,
commission or similar fees which any Person claims is owing or payable to such
Person (whether by any member of the MIC Group or the Purchaser) in connection
with the initiation, negotiation or consummation of the Transaction.

2.11

Conditions to Payment of Installments

The Purchaser shall not pay any Installment to the Corporation unless and until
each of the following conditions has been fulfilled, satisfied and performed in
a manner completely satisfactory to the Purchaser in all respects on or before
the date specified herein for each payment of an Installment:

(a)

the Disclosure Letter shall have been delivered to the Purchaser (and updated as
necessary in connection with the payment of any Subsequent Installment);

(b)

the Corporation shall have executed and delivered to the Purchaser each of the
following documents:





--------------------------------------------------------------------------------

- 11 -




(i)

a certificate of status or good standing (or other applicable certificate of
like form) issued by the applicable Governmental Authority dated on or about the
date of payment of each Installment with respect to the legal existence and good
standing of each member of the MIC Group under the laws of the jurisdiction of
incorporation or formation of each such entity;

(ii)

a certificate of a senior officer of the Corporation, dated as of the date of
payment of each Installment, certifying:

(A)

the accuracy of an attached copy of the constating documents of each member of
the MIC Group, in each case together with all amendments thereto;

(B)

in the case of the Initial Installment only, the accuracy of an attached copy of
the resolutions of the board of directors of the Corporation with respect to the
Transaction;

(C)

that no Material Adverse Effect has occurred as of the date of payment of each
Installment;

(D)

that no Event of Default has occurred and is continuing and that no event or
circumstance has occurred, and no condition exists, which would result, either
immediately, or with the lapse of time or giving of notice or both, in the
occurrence or existence of an Event of Default;

(iii)

in the case of the Initial Installment only, an executed copy of a
pre-authorized debit instruction form provided by the Purchaser to the
Corporation for the purposes of facilitating Royalty Payments; and

(iv)

an invoice of the Corporation in respect of the applicable Installment, and any
applicable Taxes thereon, addressed to the Purchaser;

(c)

the Purchaser shall have received such financial and other information in
respect of the Business as may be reasonably required by the Purchaser
(including the financial and other information specified in this Agreement);

(d)

the Corporation shall have received all third party consents, approvals or
waivers required to be obtained pursuant to any Contract by which any member of
the MIC Group is bound and under which consent, approval or waiver from a third
party is required as a result of the Corporation entering into this Agreement or
in connection with the completion of the Transaction; and

(e)

the Corporation shall have, as applicable, executed and delivered such other
documents, agreements, instruments, undertakings and assurances as the Purchaser
or the Purchaser's counsel (in each case, acting reasonably) may deem necessary
or advisable in connection with, relating to or arising from, or to give effect
to or support, this Agreement.

Each of the conditions set forth in this Section 2.11 is for the exclusive
benefit of the Purchaser and, unless waived in writing by the Purchaser, shall
be fulfilled, satisfied and performed by the Corporation.





--------------------------------------------------------------------------------

- 12 -




2.12

Event of Default Trigger Event and Bankruptcy Occurrence Trigger Event

(a)

Upon the occurrence of: (i) an Event of Default Trigger Event; or (ii) a
Bankruptcy Occurrence Trigger Event that in each case is not cured to the
satisfaction of the Purchaser, acting reasonably, within 21 days following the
date of occurrence of the Event of Default or Bankruptcy Occurrence, as the case
may be (which period shall, if the applicable Event of Default is the subject of
dispute resolution under Section 2.8, be deemed to be stayed until such time as,
and will only re-commence once, such dispute is finally resolved in accordance
with Section 2.8), the Outstanding Installment Amount will, at the Purchaser's
option and without notice to any member of the MIC Group, be deemed to become
immediately due and payable in a manner determined by the Purchaser, and in
connection therewith the Purchaser may exercise any or all of the rights and
remedies contained in this Agreement or otherwise afforded by law, in equity or
otherwise in connection therewith.

(b)

The Purchaser may waive default or any breach by the Corporation of any of the
provisions contained in this Agreement. No waiver extends to a subsequent breach
or default, whether or not the same as or similar to the breach or default
waived, and no act or omission of the Purchaser extends to or is to be taken in
any manner to affect any subsequent breach or default of the Corporation or the
rights of the Purchaser resulting therefrom. Any such waiver must be in writing
and signed by the Purchaser to be effective

(c)

The Corporation will pay or reimburse the Purchaser for any reasonable costs or
expenses incurred by the Purchaser in collecting amounts owed to it by the
Corporation hereunder.

(d)

For greater certainty, this Agreement, and all covenants and obligations of the
Corporation hereunder, including the obligation to pay Royalty Payments, will
continue in full force and effect, and will not be impaired in any way by, the
occurrence of an Event of Default Trigger Event or a Bankruptcy Occurrence
Trigger Event or the election by the Purchaser to have the Outstanding
Installment Amount become immediately due and payable to the Purchaser, and all
Royalty Payments due and owing hereunder shall continue to be paid to the
Purchaser following the occurrence of an Event of Default Trigger Event or a
Bankruptcy Occurrence Trigger Event in accordance with the terms of this
Agreement in addition to, and not in substitution for, the repayment of the
Outstanding Installment Amount.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE CORPORATION

The Corporation (on its own behalf and on behalf of each of the MIC
Subsidiaries) represents and warrants to the Purchaser as of the date on which
the Initial Installment is paid to the Corporation (and confirmed as to accuracy
by the execution and delivery by the Corporation on the date of payment of any
Subsequent Installment of a bring-down certificate, which may contain updates
and supplements to representations and warranties, in a form agreed upon by the
Purchaser and the Corporation, each acting reasonably) as follows, and
acknowledges that the Purchaser is entering into this Agreement and completing
the Transaction in reliance upon such representations and warranties:

3.1

Incorporation and Organization

Each member of the MIC Group is an entity incorporated, formed or established
and validly subsisting under the laws of its jurisdiction of incorporation,
formation or establishment, and is in good standing under such laws. Each member
of the MIC Group has the full power, authority and capacity:





--------------------------------------------------------------------------------

- 13 -




(a)

to own or lease and operate its properties and assets; and

(b)

to carry on its business as presently conducted.

3.2

Corporate Records

The minute books of the members of the MIC Group have been made available to the
Purchaser or counsel to the Purchaser and contain all constating documents and
resolutions, and such minute books contain, in all material respects, a complete
and accurate record of all meetings and actions of directors (and committees of
directors), members, partners and shareholders of, each such entity since the
date of incorporation or establishment of each such entity, and in all material
respects accurately reflect all transactions referred to in such proceedings.
The stock or other equity ledgers and registers of each such entity are, in all
material respects, complete and reflect all issuances, transfers, repurchases
and cancellations of stock or other equity in the capital of each such entity.

3.3

Subsidiaries

Except as set out in Section 3.3 of the Disclosure Letter, no member of the MIC
Group owns or otherwise holds any legal or beneficial interest in any other
Person. The Corporation confirms that a complete and accurate corporate
organization chart showing all existing MIC Subsidiaries has been provided to
the Purchaser.

3.4

Qualification in Foreign Jurisdictions

Neither the nature of the Business nor the location or character of the assets
owned or leased by the members of the MIC Group requires any such entity to be
registered, licensed or otherwise qualified as a foreign corporation in any
jurisdiction other than any jurisdiction in which any such entity is duly
registered, licensed or otherwise qualified for this purpose and other than any
jurisdiction where the failure to be so registered, licensed or otherwise
qualified would not have a Material Adverse Effect.

3.5

Authorized and Issued Outstanding Capital

(a)

The authorized and outstanding shares in the capital of each member of the MIC
Group are as set out in Section 3.5 of the Disclosure Letter.

(b)

Other than as contemplated in this Agreement or the constating documents of any
member of the MIC Group (including the Corporation) or as set out in Section 3.5
of the Disclosure Letter, there are no outstanding options, warrants or other
rights to subscribe for purchase or otherwise acquire from any member of the MIC
Group any:  

(i)

shares or any other equity securities of such entity; or

(ii)

equity securities convertible into, exchangeable for, or representing the right
to subscribe for, purchase or otherwise acquire, directly or indirectly, any
shares or any other equity securities of such entity.  

(c)

Other than as contemplated in this Agreement or the constating documents of any
member of the MIC Group (including the Corporation) or as set out in Section 3.5
of the Disclosure Letter, no member of the MIC Group:

(i)

has any outstanding obligations, contractual or otherwise, to repurchase, redeem
or otherwise acquire any shares or other equity securities in its capital;





--------------------------------------------------------------------------------

- 14 -




(ii)

is a party to or bound by, or has any knowledge of, any agreement or instrument
relating to the voting of any of its securities.  

(d)

No Person has any pre-emptive rights in respect of any of the matters relating
to the Transaction.  

3.6

Corporate Authorization

(a)

The execution and delivery of this Agreement, and the consummation of the
Transaction, have been duly authorized by all necessary corporate action on the
part of the Corporation.

(b)

This Agreement constitutes a valid and binding obligation of the Corporation
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and except as limited
by the application of equitable principles when equitable remedies are sought
and except as rights to indemnity and contribution may be limited by Law.  

(c)

The execution of, or the performance of obligations under, this Agreement by the
Corporation will not result in a breach or violation of a Contract to which the
Corporation is party, a breach of the Corporation’s charter or by-laws, a breach
of Law or authorization by a Governmental Authority to which the Corporation is
bound, in either case that would with the notice or passage of time result in a
Material Adverse Effect or would create a Lien on any material asset of any
member of the MIC Group.

3.7

No Governmental or Third Party Consents

Other than those which have already been obtained, no consent, approval,
authorization or declaration of and no filing or registration with, any
Governmental Authority or other party is required to be made or obtained by the
Corporation, which if not made or obtained would with the notice or passage of
time result in a Material Adverse Effect, in connection with:

(a)

the execution and delivery of this Agreement; or

(b)

the performance by the Corporation of its obligations under this Agreement,

3.8

Financial Statements  

The Financial Statements have been prepared in accordance with GAAP, consistent
with past practice, and the Financial Statements present fairly the assets,
liabilities (whether secured, absolute, contingent or otherwise) and the
financial condition of the MIC Group for the periods covered by the Financial
Statements.  

3.9

Absence of Certain Changes  

Except as otherwise described in this Agreement or as set out in Section 3.9 of
the Disclosure Letter, since the date of the most recent Interim Financial
Statements the Business has been carried on in the ordinary course of business
and no Material Adverse Effect has occurred.

3.10

Properties, Leases, Etc.

(a)

No member of the MIC Group owns any real property.





--------------------------------------------------------------------------------

- 15 -




(b)

Each member of the MIC Group has:

(i)

good and marketable title to all of the assets and properties owned by it;

(ii)

title to the lessee interest in all assets and properties leased by it as
lessee; and

(iii)

full right to hold and use all of the assets used in or necessary to the
Business subject to the terms of any agreement relating to those assets,

in each case free and clear of Liens except Liens incurred in the ordinary
course of the Business or as otherwise disclosed in Section 3.10 of the
Disclosure Letter.

3.11

Indebtedness

Section 3.11 of the Disclosure Letter sets out all accounts payable of the MIC
Group as of September 30, 2014, including amounts payable to Insiders (except
for amounts owing to Insiders who are employees in respect of salary for current
pay periods). Except as set out in Section 3.11 of the Disclosure Letter, no
member of the MIC Group is in default with respect to any outstanding material
indebtedness or any Contract relating to outstanding material indebtedness.
Except as set out in Section 3.11 of the Disclosure Letter, no indebtedness or
any Contract relating to indebtedness purports to limit the issuance of any
securities by the Corporation or the payment of any royalty or other
distribution by any member of the MIC Group (including the Corporation). The
Corporation confirms that complete and accurate copies of all Contracts
(including all amendments, supplements, waivers, and consents) relating to any
material indebtedness of the members of the MIC Group have been provided to the
Purchaser.

3.12

Absence of Undisclosed Liabilities

Except as set out in Section 3.12 of the Disclosure Letter or the Financial
Statements, the members of the MIC Group do not have any material liabilities,
guarantees, pledges or obligations, whether accrued, absolute, contingent or
otherwise (including liabilities as guarantor or otherwise with respect to
obligations of others) and whether due or to become due, except those accruing
in the ordinary course of the Business.

3.13

Tax Matters

Except as set out in Section 3.13 of the Disclosure Letter:

(a)

no member of the MIC Group has any liability, obligation or commitment, actual
or contingent, for the payment of any Tax, except such as have arisen in the
usual and ordinary course of the Business;  

(b)

no member of the MIC Group is in any arrears with respect to any required
withholdings or instalment payments of any Tax nor has it filed any waiver for a
taxation year under any legislation imposing Tax on it;

(c)

each member of the MIC Group has filed within the times and within the manner
prescribed by law, all federal, provincial, local and foreign Tax Returns and
reports that are required to be filed by or with respect to it, all such Tax
Returns are true, correct and complete in all material respects, and do not, in
any material respect, understate the taxable income or liability for Taxes of
such entity for the periods covered by such returns, no Tax Return has been
amended, and the tax liability of such entity for previous taxation periods is
as indicated in its Tax Returns;





--------------------------------------------------------------------------------

- 16 -




(d)

each member of the MIC Group has withheld from payments made to its officers,
directors, employees, debtholders and shareholders the amount of all Taxes,
including income tax, federal or provincial pension and medical plan
contributions, unemployment insurance contributions and other deductions
required to be withheld from such payments, and has paid them to the proper
receiving officers or authorities (or made adequate reserves or provisions for
the payment thereof);

(e)

there is no unresolved assessment, reassessment, action, suit, proceeding,
audit, investigation or claim in progress, pending or, to the knowledge of the
Corporation, threatened with respect to Taxes of any member of the MIC Group
and, in particular, there are no currently outstanding reassessment or written
enquiries that have been issued to, or raised in respect of, any member of the
MIC Group relating to any Taxes; and

(f)

no member of the MIC Group is a party to, is bound by, or has any obligation
under, any tax sharing agreement, tax indemnification agreement or similar
Contract.

3.14

Litigation

Except as set out in Section 3.14 of the Disclosure Letter, no litigation,
arbitration, action, suit, proceeding or investigation (whether conducted by or
before any judicial or regulatory body, arbitrator or other Person) is pending
or, to the knowledge of the Corporation, threatened or contemplated, against any
member of the MIC Group, nor is there any basis therefor known to the
Corporation in which a claimant would have a reasonable likelihood of success as
against any member of the MIC Group.

3.15

Employment Contracts

(a)

There are currently no material disagreements or other difficulties with any
member of the MIC Group’s senior employees or senior independent contractors. To
the knowledge of the Corporation, no officer or key employee of any member of
the MIC Group or key independent contractor of any member of the MIC Group has
any present intention of terminating his or her employment with or services to
such entity, nor does any member of the MIC Group have any present intention of
terminating the employment or engagement of any such Person.

(b)

There are no complaints against any member of the MIC Group before any
government employment standards branch, tribunal or human rights tribunal, and
no member of the MIC Group has received notice of any such complaint. There are
no outstanding decisions or settlements or pending settlements under any
employment standards legislation that place any obligation upon any member of
the MIC Group to do or to refrain from doing any act.

(c)

No member of the MIC Group is delinquent in payments to any of its employees,
consultants or independent contractors for any wages, salaries, commissions,
bonuses or other direct compensation for any service performed for it to the
date of this Agreement or amounts required to be reimbursed to such employees,
consultants or independent contractors, and all such amounts have been properly
accrued in the books and records of the members of the MIC Group.

(d)

Each member of the MIC Group has complied with all Laws related to employment,
including those related to wages, hours, worker classification, collective
bargaining, and the payment and withholding of Taxes and other sums as required
by law, except where non-compliance would not result in a Material Adverse
Effect.  





--------------------------------------------------------------------------------

- 17 -




(e)

Except as set out in Section 3.15 of the Disclosure Letter, no member of the MIC
Group has, since the date of the Interim Financial Statements, terminated the
employment of any senior officer or senior employee.  

3.16

Material Contracts

The Corporation has made available to the Purchaser for inspection correct and
complete copies (or written summaries of the material terms of oral agreements
or understandings) of each material Contract of each member of the MIC Group.
Each such Contract is a valid, binding and enforceable obligation of the
applicable member of the MIC Group and, to the knowledge of the Corporation, of
the other party or parties thereto, and is in full force and effect. No member
of the MIC Group nor, to the knowledge of the Corporation, any other party, is,
or is considered by any other party to be, in breach of any term of any such
Contract (nor, to the knowledge of the Corporation, is there any basis for any
claim of breach, including as a result of the execution and delivery of this
Agreement or the completion of the Transaction), except for any breaches that
individually or in the aggregate would not have a Material Adverse Effect.

3.17

Insiders

Except as set forth in Section 3.17 of the Disclosure Letter, there are no
Contracts between any member of the MIC Group and any Insider or with any Person
in which an Insider has an interest, other than Contracts of employment and
employment-related agreements and covenants entered into in the ordinary course
of the Business and the Employee IP Agreements. Except as set out in Section
3.17 of the Disclosure Letter, no member of the MIC Group has made any payment
or loan to, or borrowed any money from or is otherwise indebted to, any Insider,
except for payments made to Insiders who are directors, officers, employees or
contractors of a member of the MIC Group in respect of bona fide services.

3.18

Business Intellectual Property

(a)

Section 3.18 of the Disclosure Letter contains a complete and accurate list of
all Business IP existing as of the date hereof, except for Commercial Software
Licenses, and specifies, for each item, whether the Business IP is Owned IP or
Licensed IP, and in the case of Licensed IP, sets forth all contracts entered
into in connection with the Licensed IP (except for Commercial Software
Licenses).

(b)

The Business IP, together with Commercial Software Licences, constitutes
substantially all of the Intellectual Property necessary to conduct fully the
Business as it is currently conducted.

3.19

Intellectual Property Rights

(a)

Except as set out in Section 3.19(a) of the Disclosure Letter, the MIC Group
owns all right, title and interest in and to the Owned IP existing as of the
date hereof free and clear of any Liens and, except for any non-exclusive end
user licenses granted to customers of the MIC Group in the ordinary course of
Business, and has exclusive rights (and is not contractually obligated to pay
any compensation to any other Person in respect of the exercise of such rights)
to the use of such Owned IP or the material covered by such Owned IP. The Owned
IP existing as of the date hereof does not contain, embody or use, or require
for its full and proper operation, any Intellectual Property or Technology,
except the Licensed IP and any Commercial Software Licenses, owned by any other
Person.





--------------------------------------------------------------------------------

- 18 -




(b)

Each Contract entered into in connection with the Licensed IP existing as of the
date hereof is valid, subsisting and in good standing, and there is no material
default by any member of the MIC Group under any such Contract nor is there, to
the knowledge of the Corporation, any material default by the other parties to
such Contract. The applicable member of the MIC Group has the right to
sub-license, or to re-sell sub-licences, for the use of the Licensed IP existing
as of the date hereof that is currently incorporated in or distributed with, or
that the applicable member of the MIC Group has contemplated incorporating in or
distributing with, the MIC Group's products to distributors, resellers and
end-users of such products.

(c)

To the knowledge of the Corporation, none of the Owned IP existing as of the
date hereof nor any service rendered by the MIC Group, nor any product currently
or proposed to be developed, manufactured, produced or used by the MIC Group,
infringes upon any of the Intellectual Property, Technology or moral rights
owned or held by any other Person, and no member of the MIC Group or any of its
directors, officers or employees has ever received any charge, complaint, claim,
demand or notice alleging any interference, infringement, misappropriation or
violation with respect to any Business IP existing as of the date hereof
(including any claim that any member of the MIC Group or such other Persons must
license or refrain from using any Intellectual Property or Technology of a third
party), nor does the Corporation have knowledge of any valid grounds for any
bona fide claims.

(d)

To the knowledge of the Corporation, there is no unauthorized use, infringement
or misappropriation of any Owned IP existing as of the date hereof by any other
Person. No member of the MIC Group has agreed with any Person not to sue or
otherwise enforce any legal rights with respect to any of such Owned IP.

(e)

Each member of the MIC Group has taken all commercially reasonable steps
(including measures to protect secrecy and confidentiality and obtaining waivers
of moral rights) to protect the MIC Group's right, title and interest in and to
all Owned IP existing as of the date hereof. All agents and representatives of
the members of the MIC Group who have or have had access to confidential or
proprietary information of the MIC Group relating to the Business IP existing as
of the date hereof have a legal obligation of confidentiality to the MIC Group
with respect to such information.

(f)

All of the Owned IP existing as of the date hereof was developed by full-time
employees and contractors of one or more members of the MIC Group during the
time they were employed or engaged with such entity as software, information
technology or hardware developers (the “Developers”). All of the Developers and
other employees and contractors who have or have had access to confidential or
proprietary information relating to such Owned IP have duly executed and
delivered Employee IP Agreements in substantially the same form as set forth in
Section 3.19(f) of the Disclosure Schedule to the applicable member of the MIC
Group on or before the date of commencement of his or her employment with such
entity in the form provided to the Purchaser.  No member of the MIC Group has
any knowledge of any material breach of any of the Employee IP Agreements.

(g)

Except as set out in Section 3.19(g) of the Disclosure Letter, no royalty or
other amounts are required to be paid by any member of the MIC Group in
connection with the continued use or exploitation by the MIC Group of any
Intellectual Property used in the operation of the Business.





--------------------------------------------------------------------------------

- 19 -




3.20

Insurance

Section 3.20 of the Disclosure Letter lists the policies of insurance owned or
held by the members of the MIC Group. All such policies:

(a)

are, and at all times since the respective start dates of such policies have
been, in full force and effect;

(b)

are sufficient for compliance in all material respects by the members of the MIC
Group with all agreements to which any such entity is a party;

(c)

provide that they will remain in full force and effect through the respective
expiry dates thereof; and

(d)

will not terminate or lapse or otherwise be affected in any way by reason of the
completion of the Transaction.

3.21

Brokers

Except as disclosed in Section 3.21 of the Disclosure Letter: (a) no finder,
broker, agent or other intermediary has acted for or on behalf of any member of
the MIC Group in connection with the initiation, negotiation or consummation of
the Transaction; and (b) no success fee, broker's fee, commission or similar
fees will be payable by any member of the MIC Group to any Person in connection
with the initiation, negotiation or consummation of the Transaction.

3.22

No Sale Agreements

Except as disclosed in Section 3.22 of the Disclosure Letter, there are no
Contracts, or any right or privilege capable of becoming a Contract, for the
purchase of the Business or any of the material assets of any member of the MIC
Group. Except as disclosed in Section 3.22 of the Disclosure Letter, no member
of the MIC Group currently maintains any discussions, conditions or proceedings
with respect to the sale, merger, consolidation, liquidation or reorganization
of any such entity.

3.23

Compliance with Other Instruments, Laws, Etc.  

Each member of the MIC Group has complied, and is in compliance, with:

(a)

all Laws applicable to it and the Business, except for any non-compliance that,
individually or in the aggregate, has not had and could not reasonably be
expected to have a Material Adverse Effect; and

(b)

its constating documents.

3.24

Agreements Restricting Business

Except as disclosed in Section 3.24 of the Disclosure Letter, no member of the
MIC Group is a party to any agreement or arrangement that restricts the freedom
of such entity to carry on the Business, including any Contract that contains
covenants by the Corporation not to compete in any line of business competitive
with or similar to the Business with any other Person.





--------------------------------------------------------------------------------

- 20 -




3.25

Absence of Questionable Payments

To the knowledge of the Corporation, no member of the MIC Group or, to the
knowledge of the Corporation, any director, officer, agent or employee of any of
the foregoing or any other Person acting on behalf of any of the foregoing, has
used any corporate or other funds for unlawful contributions, payments, gifts or
entertainment, or made any unlawful expenditures relating to political activity
to government officials or others or established or maintained any unlawful or
unrecorded funds in connection with the Business. No member of the MIC Group or,
to the knowledge of the Corporation, any director, officer, agent or employee of
any of the foregoing or any other Person acting on behalf of any of the
foregoing, has accepted or received any unlawful contributions, payments, gifts
or expenditures in connection with the Business.

3.26

Change of Control

Except as disclosed in Section 3.26 of the Disclosure Letter, no member of the
MIC Group has approved, is contemplating, considering or has held discussions in
respect of, has entered into any Contract in respect of, or has any knowledge
of:

(a)

a proposed Change of Control; or

(b)

any Contract, or any right or privilege capable of becoming a Contract, for the
purchase, sale, transfer or other disposition of any material property or assets
or any interest therein owned directly or indirectly by any member of the MIC
Group (including, in the case of the Corporation, any of the outstanding shares
of any MIC  Subsidiary).

3.27

Disclosure

(a)

No representation or warranty by the Corporation in this Agreement or in the
Disclosure Letter contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact required to be stated in
this Agreement or necessary to make the statements contained in this Agreement
not false or misleading.  

(b)

To the knowledge of the Corporation, there is no fact or circumstance relating
specifically to the Business or the members of the MIC Group that could
reasonably be expected to result in a Material Adverse Effect and that is not
disclosed in the Disclosure Letter.

The Corporation has made available to the Purchaser or its counsel all
information reasonably available to the Corporation that the Purchaser (or its
counsel) has requested.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Corporation as of the date on which
the Initial Installment is paid to the Corporation as follows, and acknowledges
that the representations and warranties contained in this Agreement are made by
it with the intent that they may be relied upon by the Corporation.  

4.1

Incorporation and Organization

The Purchaser is a corporation incorporated and validly subsisting under the
laws of the Province of British Columbia, and is in good standing under such
laws.





--------------------------------------------------------------------------------

- 21 -




4.2

Corporate Authorization

(a)

The execution and delivery of this Agreement and the consummation of the
Transaction have been duly authorized by all necessary corporate action on the
part of the Purchaser.

(b)

This Agreement constitutes, a valid and binding obligation of the Purchaser
enforceable against it in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and except as limited
by the application of equitable principles when equitable remedies are sought
and except as rights to indemnity and contribution may be limited by Law.  

4.3

Purchasing for Investment Purposes

The Purchaser is acquiring the interest granted to it herein for investment
purposes only and not with a view to the resale or distribution of any portion
of such interest.

4.4

Purchase as Principal

The Purchaser is acquiring the interest granted to it herein as principal for
its own account, and not on behalf of or for the benefit of any other Person.  

ARTICLE 5
SURVIVAL AND INDEMNIFICATION

5.1

Survival

Subject to the limitations contained in this Agreement, all representations and
warranties contained in this Agreement on the part of each of the Parties will
survive the date hereof for a period of two (2) years following the date of this
Agreement.  

5.2

Indemnification Obligations

(a)

All covenants, representations and warranties made in this Agreement by the
Corporation are deemed to have been relied on by the Purchaser, notwithstanding
any investigation made by or on behalf of the Purchaser. Subject to the
limitations set forth in Section 5.2(b) and subject to Section 5.2(c), the
members of the MIC Group (the “Indemnitors”), for each of which the Corporation
acts as agent hereunder, will jointly and severally indemnify, defend and hold
harmless the Purchaser, and each of the Purchaser's officers, directors,
employees, agents, advisors, representatives and affiliates, and the respective
successors, assigns, heirs, executors, administrators and legal and personal
representatives of each of the foregoing (each, an “Indemnitee”), from and
against all Direct Damages incurred or suffered by any of them in any capacity
and resulting from or relating to the occurrence of a Non-Monetary Event of
Default.

(b)

The obligations of the Indemnitors under Section 5.2(a) are subject to the
following limitations:

(i)

except for the matters referred to in paragraphs (ii) and (iii) hereof, the
obligations of the Indemnitors under Section 5.2(a) will terminate on the date
that is two (2) years following the date of this Agreement, except with respect
to bona fide claims by any Indemnitee set forth in written notices given by them
to the Corporation prior to such date;





--------------------------------------------------------------------------------

- 22 -




(ii)

the obligations of the Indemnitors in respect of any claim relating to Tax
matters, including any claim arising out of Section 3.12, will terminate on the
date that is ninety (90) days after the relevant Governmental Authorities are no
longer entitled to assess or reassess liability for Taxes (other than interest,
penalties, fines, additions to Tax or other additional amounts) against the
applicable member of the MIC Group, having regard to any waivers given by any
such entity in respect of any taxation year, except with respect to bona fide
claims by any Indemnitee set forth in written notices given to the Corporation
prior to such date;

(iii)

the obligations of the Indemnitors in respect of any claim based upon fraud or
intentional misrepresentation shall survive indefinitely; and

(iv)

the liability of the Indemnitors under Section 5.2(a), whether alone or in the
aggregate, shall be limited to an amount equal to the Aggregate Installment
Amount.

(c)

The Indemnitors, for each of which the Corporation acts as agent hereunder, will
jointly and severally indemnify, defend and hold harmless the Indemnitees from
and against all Direct Damages and Indirect Damages incurred or suffered by any
of them in any capacity and resulting from or relating to:

(i)

an Event of Default;

(ii)

a Bankruptcy Occurrence; or

(iii)

a breach by the Corporation of Section 6.8.

The rights of indemnity under Section 5.2(c) shall not be subject to any
monetary limitation and shall be in addition to, and not in substitution for,
all of the rights and remedies of the Indemnitees otherwise afforded to the
Indemnitees by law, equity or otherwise in respect of the occurrence of an Event
of Default, a Bankruptcy Occurrence or a breach by the Corporation of Section
6.8, including all rights and remedies of the Purchaser under Section 2.12.

ARTICLE 6
GENERAL

6.1

Notices

Any notice given in connection with this Agreement must be in writing and is
sufficiently given if delivered (whether in person, by courier service or other
personal method of delivery), or if transmitted by electronic means:

(a)

in the case of a notice to the Corporation at:

848 N. Rainbow Blvd. #2494

Las Vegas, Nevada, U.S.A  89107

Attention: Mitchell Geisler, Chief Executive Officer

Email: mitch@medimagingcorp.com








--------------------------------------------------------------------------------

- 23 -




(b)

in the case of a notice to the Purchaser at:

243 Queen Street West, 3rd Floor

Toronto, Ontario  M5V 1Z4

Attention: William R. Tharp

Email: bill@GrenvilleSRC.com




Any notice delivered or transmitted to a Party in accordance with the foregoing
is deemed given and received on the day it is delivered or transmitted if it is
delivered or transmitted on a Business Day prior to 5:00 p.m. local time in the
place of delivery or receipt. If the notice is delivered or transmitted after
5:00 p.m. local time or if such day is not a Business Day, then the notice is
deemed to have been given and received on the next Business Day. Any Party may,
from time to time, change its physical address or email address by giving notice
to the other Parties in accordance with the provisions of this Section 6.1.

6.2

Announcements

Except as otherwise required by Law (including in order to comply with
continuous disclosure or other requirements under securities Laws), following
the date hereof, the Corporation may make reasonable disclosure of the
completion and nature of the Transaction only with the prior written consent of
the Purchaser, such consent not to be unreasonably withheld or delayed, and,
except as otherwise required by Law (including in order to comply with
continuous disclosure or other requirements under securities Laws), the
Purchaser may make reasonable disclosure of the completion and nature of the
Transaction only with the prior written consent of the Corporation, such consent
not to be unreasonably withheld or delayed. The Corporation hereby consents to
the reasonable disclosure by the Purchaser of the completion and nature of the
Transaction to Governmental Authorities, the Purchaser’s shareholders and to any
other Person in connection with any financing, offering, business combination or
similar transaction proposed to be undertaken by the Purchaser. The Corporation
acknowledges that the Purchaser may be required, in accordance with applicable
securities laws, to publicly disclose the Transaction and to file a copy of this
Agreement on SEDAR, and the Purchaser agrees that in such case it shall make
such redactions to this Agreement as are permitted under Section 12.2(3) of
National Instrument 51-102 (“NI 51-102”) (subject to compliance by the Purchaser
with the remaining provisions of Section 12.2 of NI 51-102) with the prior
consultation of the Corporation. The Purchaser acknowledges that the Corporation
may be required, in accordance with applicable securities laws, to publicly
disclose the Transaction and to file a copy of this Agreement on EDGAR, and the
Corporation agrees that in such case it shall make such redactions to this
Agreement as are permitted under applicable securities laws with the prior
consultation of the Purchaser. The Purchaser hereby consents to the reasonable
disclosure by the Corporation of the completion and nature of the Transaction to
Governmental Authorities, the Corporation’s stockholders and to any other Person
in connection with any financing, offering, business combination or similar
transaction proposed to be undertaken by any member of the MIC Group.

6.3

Facsimile/Adobe Acrobat and Counterparts

This Agreement may be executed via facsimile or scanned Adobe Acrobat (Portable
Document Format or PDF) or TIFF document and in any number of counterparts each
of which shall be deemed to be an original and all of which when taken together
shall be deemed to constitute one and the same instrument and it shall not be
necessary in making proof of this Agreement to produce more than one
counterpart.

6.4

Further Assurances

The Parties shall with reasonable diligence do all such things and provide all
such assurances as may be required or desirable to consummate the Transaction
and each Party shall provide such further documents or instruments as may be
required or be desired by the other party to effect the purpose of this
Agreement and to carry out the provisions of this Agreement, whether before or
after Closing.





--------------------------------------------------------------------------------

- 24 -




6.5

Severability

In case any one or more of the provisions contained in this Agreement is for any
reason held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement, and such invalid, illegal, or unenforceable provision shall
be reformed and construed so that it will be valid, legal, and enforceable to
the maximum extent permitted by law.

6.6

Delays or Omissions

No delay or omission to exercise any right, power, or remedy accruing to any
Party under this Agreement upon any breach or default of the other Party under
this Agreement shall impair any such right, power, or remedy of such
non-breaching or non-defaulting Party, nor shall it be construed to be a waiver
of or acquiescence to any such breach or default, or to any similar breach or
default thereafter occurring, nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default theretofore or
thereafter occurring. All remedies, whether under this Agreement or by law or
otherwise afforded to any Party, shall be cumulative and not alternative.

6.7

Acknowledgment re Drafting

Each Party acknowledges and agrees that the Parties have participated jointly in
the negotiation and drafting of this Agreement and, therefore, in the event that
any ambiguity or a question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the Parties and no presumption or
burden of proof shall arise favouring or disfavouring any Party by virtue of the
authorship of any provision hereof.

6.8

Confidentiality

Each Party acknowledges that it has had access to and will in the future receive
confidential and proprietary information concerning the other Party (the
“Confidential Information”), the disclosure of which would be detrimental to the
interests of the other Party.  Accordingly, each Party covenants and agrees,
subject to Section 6.2, to keep the Confidential Information in strict
confidence and not disclose any of such Confidential Information to any Person
or use or attempt to use such Confidential Information. Notwithstanding the
foregoing, no Party will have liability for any Confidential Information that
is:

(a)

already in the public domain or comes into the public domain without any breach
of this Agreement;

(b)

required to be disclosed pursuant to Law or pursuant to any regulatory or
judicial authority having jurisdiction over such Party; or

(c)

made to a professional advisor of such Party, in which event such party shall
ensure that the recipient is aware of and agrees to comply with the terms of
this Section 6.8 as if a party to this Agreement.

6.9

Assignment

This Agreement shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns; provided, however, that:

(a)

the Purchaser may, without the consent of the Corporation, assign its rights and
obligations or encumber its interest (including by way of security for any
indebtedness of





--------------------------------------------------------------------------------

- 25 -




the Purchaser and its Affiliates) under this Agreement, in whole or in part, to
any Person; and

(b)

the Corporation may not assign any of its rights under this Agreement without
the prior written consent of the Purchaser (such consent not to be unreasonably
withheld by the Purchaser), and any such purported assignment without such prior
written consent is void.

For greater certainty, unless terminated, reduced or extinguished pursuant to
the terms of this Agreement, the Gross Sales Royalty shall survive, and shall
not in any way be extinguished or impaired by, any: (i) Change of Control of any
member of the MIC Group; or (ii) any transfer by operation of Law or otherwise
of this Agreement by the Corporation.

6.10

Payment of Purchaser Expenses

The Corporation will pay all of the reasonable legal fees and other reasonable
out-of-pocket expenses incurred by the Purchaser in connection with the
Transaction and the various agreements and documents referred to in this
Agreement, up to a maximum amount of $25,000 (plus all disbursements incurred by
counsel to the Purchaser and all applicable Taxes on any of the foregoing
amounts), which amounts will be deducted from the Initial Installment on the
date of payment thereof.

6.11

Force Majeure

Neither Party shall be liable for the failure to comply with any of their
respective obligations under this Agreement to the extent, and for the period,
that such failure results from Force Majeure. The Party claiming a Force Majeure
shall make all reasonable efforts, including all reasonable expenditures,
necessary to cure, mitigate or remedy the effects of a Force Majeure.

6.12

Tax Cooperation

The Corporation and the Purchaser shall (and, if requested to do so, shall cause
their respective Affiliates to):  (i) use commercially reasonable efforts to
assist the other Party in preparing for or defending against any audit,
investigation, claim, dispute or controversy relating to Taxes regarding the
Gross Sales Royalty or the Transaction; and (ii) make available to the other
Party and to any taxing authority as reasonably requested all information,
records and documents relating to the Gross Sales Royalty or the Transaction;
and (iii) furnish the other Party with timely notice of, and copies of all
correspondence received from any taxing authority in connection with, any audit,
investigation, claim, dispute or controversy relating to Taxes regarding the
Gross Sales Royalty or the Transaction.

6.13

Maximum Permitted Rate

Under no circumstances shall the Purchaser be entitled to receive nor shall it
in fact receive a payment or partial payment (whether in the form of Royalty
Payments, Buyout Payments or otherwise) under or in relation to this Agreement
at a rate that is prohibited by applicable law.  Accordingly, notwithstanding
anything herein or elsewhere contained, if and to the extent that under any
circumstances, the effective annual rate of “interest” (as defined in section
347 of the Criminal Code of Canada) received or to be received by the Purchaser
(determined in accordance with such section) on any amount of “credit advanced”
(as defined in that section) pursuant to this Agreement or any agreement or
arrangement collateral hereto entered into in consequence or implementation
hereof would, but for this Section 6.13, be a rate that is prohibited by
applicable law, then the effective annual rate of interest, as so determined,
received or to be received by the Purchaser on such amount of credit advanced
shall be and be deemed to be adjusted to a rate that is one whole percentage
point less than the lowest effective annual rate of interest that is so
prohibited (the “adjusted rate”); and, if the Purchaser has received a payment
or partial





--------------------------------------------------------------------------------

- 26 -




payment which would, but for this Section 6.13, be so prohibited then any amount
or amounts so received by the Purchaser in excess of the lowest effective annual
rate that is so prohibited shall and shall be deemed to have comprised a credit
to be applied to subsequent payments on account of other amounts due to the
Purchaser at the adjusted rate.

 [Signature Page Follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF each Party has duly executed this Agreement.

MEDICAL IMAGING CORP.

 

GRENVILLE STRATEGIC ROYALTY CORP.

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:




















Grenville/MIC Royalty Agreement Signature Page







--------------------------------------------------------------------------------







SCHEDULE “A”

DEFINED TERMS

Whenever used in this Agreement, the following words and terms have the
following meanings:

“adjusted rate” has the meaning given to it in Section 6.13.

“Affiliate” has the meaning given to it in National Instrument 45-106 -
Prospectus and Registration Exemptions.

“Aggregate Installment Amount” means, as of a specified date, the aggregate of
all Installments actually paid to the Corporation as of such date.

“Agreement” means this royalty purchase agreement, including all schedules and
all amendments or restatements, and references to “Article” or “Section” mean
the specified Article or Section of this Agreement.

“Annual Financial Statements” means, as at any given date, the financial
statements of the Corporation and each other applicable member of the MIC Group
for the then most recently completed financial year of the applicable member of
the MIC Group.

“Bankruptcy Occurrence” means the occurrence of any of the following:

(a)

if an order is made or an effective resolution passed for the winding-up or
liquidation of any member of the MIC Group, or if a petition is filed for the
winding-up of any member of the MIC Group;

(b)

if any member of the MIC Group commits an act of bankruptcy, makes a general
assignment for the benefit of its creditors, ceases to carry on the Business or
becomes insolvent within the meaning of applicable legislation of any applicable
jurisdiction;

(c)

if a bankruptcy petition is filed or presented against any member of the MIC
Group, or if any proceedings with respect to any member of the MIC Group are
commenced under any applicable legislation of any applicable jurisdiction
providing protection for the benefit of the applicable member of the MIC Group;
or if an execution, sequestration, or any other process of any court becomes
enforceable against any member of the MIC Group or if a distress or analogous
process is levied upon any part of the property of any member of the MIC Group;
or

(d)

any trustee in bankruptcy, interim receiver, receiver, receiver and manager,
custodian, sequestrator, administrator, monitor or liquidator of any other
Person with similar powers is appointed in respect of member of the MIC Group or
any of the assets or property of any member of the MIC Group.

“Bankruptcy Occurrence Trigger Event” has the meaning given to it in Section
2.9(b).

“Business” means the business currently carried on by the MIC Group or as
carried on at the relevant time.  

“Business Day” means a day, other than a Saturday or Sunday, on which the
principal commercial banks located in Las Vegas, Nevada and Toronto, Ontario are
open for business during normal banking hours.





--------------------------------------------------------------------------------







“Business IP” means the Owned IP and the Licensed IP.

“Buyout Payments” has the meaning given to it in Section 2.9.

“Change of Control” means any of the following: (a) a sale or other transfer of
all or substantially all of the Corporation's assets, or (b) if as a result of
merger, arrangement, share purchase (whether from the Corporation or from the
holders of shares in the capital of the Corporation), share exchange,
consolidation, reorganization, amalgamation, arrangement, take-over bid, reverse
take-over or other business combination or transaction or series of related
transactions, any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as referred in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 51% or
more of the combined voting power of the Company’s then outstanding securities
in one or more transactions; provided that a Change of Control shall not include
(i) a merger effected exclusively for the purpose of changing the domicile of
the Corporation, or (ii) any transaction in which one or more of the Insiders or
Affiliates of the Corporation immediately prior to the transaction own 50% or
more of the voting power of the surviving corporation (including the
Corporation) or the acquirer of the Corporation’s assets following the
transaction.

“Change of Control Buyout Notice” has the meaning given to it in Section 2.9(a).

“Change of Control Buyout Option” has the meaning given to it in Section 2.9(a).

“Closing” means the completion of the Transaction, which shall be deemed to
occur on the date on which the last Installment is fully paid to the
Corporation.

“Commercial Software Licenses” means “shrink-wrap”, “web-wrap”, “click-wrap” or
other similar generic licenses for commercially available software available to
the public.

“Confidential Information” has the meaning given to it in Section 6.8.

“Confirmed Quarterly Royalties” has the meaning given to it in Section 2.4(b).

“Contract” means any written or oral agreement, contract, understanding,
arrangement, instrument, note, guarantee, indemnity, warranty, deed, assignment,
power of attorney, commitment, covenant or undertaking of any nature.  

“Corporation” means Medical Imaging Corp., and includes any assignee thereof
pursuant to an assignment made in accordance with Section 6.9(b).

“Developers” has the meaning given to it in Section 3.19(f).

“Direct Damages” means all damages and losses of any kind excluding Indirect
Damages.

“Disclosure Letter” means the Disclosure Letter delivered by the Corporation to
the Purchaser on the date hereof, as the same may be updated as of the date on
which any Subsequent Installment is paid to the Corporation.

“Dispute” has the meaning given to it in Section 2.8.





--------------------------------------------------------------------------------







“Employee IP Agreements” means agreements relating to proprietary information
and assignment of inventions to a member of the MIC Group by employees and
consultants of such entity.

“Event of Default” means the occurrence of any of the following:

(a)

any failure by the Corporation to pay in full when due any Royalty Payment,
Buyout Payment or any other amount owing under this Agreement or arising in as a
result of or relating to the Transaction, including any amount owing under
Section 2.12(c); or

(b)

any default by any member of the MIC Group in the observance or performance of
any of the Specified Covenants.

“Event of Default Trigger Event” has the meaning given to it in Section 2.9(b).

“Financial Statements” means, collectively, the Annual Financial Statements and
the Interim Financial Statements.

“Force Majeure” means any event or circumstance that prevents the affected Party
from performing its obligations under this Agreement and is beyond the
reasonable control of the affected Party, but:

(a)

is not due to the fault or negligence of the affected Party or those for whom it
is responsible at law;

(b)

does not arise by reason of any act or omission by the Party (or those for whom
it is responsible at law) claiming Force Majeure in breach of the provisions of
this Agreement; and

(c)

does not arise by reason of the lack or insufficiency of funds or failure to
make payment of monies.

“GAAP” means Generally Accepted Accounting Principles, as promulgated by the
United States Financial Accounting Standards Board.

“Governmental Authority” means any government, regulatory authority,
governmental department, agency, commission, bureau, official, minister, Crown
corporation, court, board, tribunal, governmental or administrative dispute
settlement panel or body or other law, rule or regulation-making entity:

(a)

having or purporting to have jurisdiction on behalf of any nation, province,
territory, state or other geographic or political subdivision thereof; or

(b)

exercising, or entitled or purporting to exercise any administrative, executive,
judicial, legislative, policy, regulatory or taxing authority or power.

“Gross Sales Royalty” has the meaning given to it in Section 2.2.

“Independent Accountant” has the meaning given to it in Section 2.8.

“Indemnitee” has the meaning given to it in Section 5.2(a).

“Indemnitors” has the meaning given to it in Section 5.2(a).





--------------------------------------------------------------------------------







“Indirect Damages” means all indirect, consequential, special, incidental,
punitive and aggravated damages and losses, loss of profits and diminution of
value.

“Initial Installment” has the meaning given to it in Section 2.1(a).

“Initial Minimum Period” has the meaning given to it in Section 2.3(a)(i).

“Insiders” means:

(a)

directors, officers, shareholders, members, security holders or employees of a
member of the MIC Group; and

(b)

any other Person not dealing at arm's length with any member of the MIC Group or
any Affiliate or related party of any member of the MIC Group or of any Person
referred to in paragraph (a) hereof.

“Installments” means, collectively, the Initial Installment and all Subsequent
Installments, and individually means any one of them.

“Intellectual Property” means any or all of the following and all proprietary
intellectual property and other rights in, arising out of or associated with:

(a)

all patents and utility models and applications therefore and all provisionals,
re-issuances, continuations, continuations-in-part, divisions, revisions,
supplementary protection certificates, extensions and re-examinations thereof
and all equivalent or similar rights anywhere in the world in inventions and
discoveries, including invention disclosures (“Patents”);

(b)

all registered and unregistered trade-marks, service marks, trade names, trade
dress, logos, business, corporate and product names and slogans and
registrations, and applications for registration thereof (“Trade-marks”);

(c)

all copyrights in copyrightable works, and all other rights of authorship,
worldwide, and all applications, registrations and renewals in connection
therewith (“Copyrights”);

(d)

all maskworks, maskwork registrations and applications therefor, and any
equivalent or similar rights in semiconductor masks, layouts, architectures or
topologies (“Maskworks”); and

(e)

all World Wide Web addresses, domain names and sites and applications and
registrations therefor (“Domain Names”).

“Interim Financial Statements” means, as at any given date, the unaudited
management-prepared financial statements of the Corporation and each other
member of the MIC Group for the then most recently completed calendar month.

“Laws” means applicable laws (including common law), statutes, codes, by-laws,
rules, regulations, orders, ordinances, protocols, codes, guidelines, treaties,
policies, notices, directions, decrees, judgments, awards or requirements, in
each case of any Governmental Authority.

“Licensed IP” means all Intellectual Property and Technology that any member of
the MIC Group uses or has a right to use, including all Intellectual Property
and Technology that any





--------------------------------------------------------------------------------







member of the MIC Group uses or has a right to use at any time after the date
hereof, in the conduct of the Business under a Contract with another Person.

“Liens” means any lien, hypothec, mortgage, security interest, charge,
encumbrance, pledge, option, pre-emptive right, or transfer restriction other
than, in the case of references to securities, any transfer restriction arising
under applicable securities Laws solely by reason of the fact that such
securities were issued pursuant to exemptions from registration or prospectus
requirements under such securities Laws.

“Material Adverse Effect” means any effect, change, event, occurrence or
development with respect to the MIC Group or the Business, taken as a whole and
as a going concern, that is or is reasonably likely to be materially adverse to
the results of the Business or the MIC Group’s affairs, properties, assets,
liabilities or condition (financial or otherwise), operations or capital, or
that is materially adverse to the completion of the Transaction.

“MIC Group” means, collectively, the Corporation and the MIC Subsidiaries.

“MIC Subsidiaries” means, collectively: (i) each of Canadian Teleradiology
Services Inc. and Schuylkill Medical Imaging; and (ii) each direct or indirect
subsidiary or investee of the Corporation (whether wholly, partially or not at
all owned, directly or indirectly, by the Corporation, and whether or not
controlled by the Corporation) incorporated, acquired or established after the
date hereof (including Partners Imaging Center of Naples LLC, Partners Imaging
Center of Charlotte LLC and Partners Imaging Center of Venice LLC), and “MIC
Subsidiary” means any one of the aforementioned entities.

“Minimum Monthly Amount” has the meaning given to it in Section 2.3.

“NI 51-102” has the meaning given to it in Section 6.2.

“Non-Monetary Event of Default” means the breach by the Corporation of any of
the representations, warranties or covenants of the Corporation under this
Agreement other than the Specified Covenants.

“Outstanding Installment Amount” means, as of the applicable date on which such
amount is determined, an amount equal to the Aggregate Installment Amount less
the aggregate of all Royalty Payments actually received by the Purchaser as of
such date.

“Owned IP” means all Intellectual Property and Technology that any member of the
MIC Group owns, including all Intellectual Property and Technology owned by any
member of the MIC Group at any time after the date hereof.

“Parties” means the Corporation and the Purchaser, and “Party” means either one
of them.

“Person” means any individual, sole proprietorship, partnership, firm, entity,
unincorporated association, unincorporated syndicate, unincorporated
organization, trust, body corporate or Governmental Authority, and where the
context requires, any of the foregoing when they are acting as trustee,
executor, administrator or other legal representative.

“Pre-Adjusted Quarterly Royalties” has the meaning given to it in Section
2.4(b).

“Purchaser” means Grenville Strategic Royalty Corp., and any assignee thereof
pursuant to an assignment made in accordance with Section 6.9(a).





--------------------------------------------------------------------------------







“Quarterly Determination Date” has the meaning given to it in Section 2.4(b).

“Registered IP” means all United States, international and foreign:

(a)

Patents;

(b)

registered Trade-marks, applications to register Trade-marks, including
intent-to-use applications or other registrations or applications related to
Trade-marks and Domain Name registrations;

(c)

Copyrights registrations and applications to register Copyrights;

(d)

Maskwork registrations and applications to register Maskworks; and

(e)

Technology that is the subject of an application, certificate, filing,
registration or other document issued by, filed with, or recorded by, any
Governmental Authority at any time.

“Revenue of the MIC Group” means, in respect of any period commencing on or
after the date hereof and without duplication, all funds of any kind directly or
indirectly received by the members of the MIC Group (which, in respect of any
non-wholly owned MIC Subsidiary, shall be the percentage of such MIC
Subsidiary’s revenue actually received during such period that is equal to the
Corporation's direct or indirect ownership percentage of such MIC Subsidiary)
during such period on account of or in connection with all products and services
sold or otherwise provided by the members of the MIC Group, including all
royalties, license fees, lease fees, service fees, subscription fees and other
forms of compensation directly or indirectly received by a member of the MIC
Group (including amounts received in connection with the settlement of disputes
or the proceeds of litigation); but excludes:




(a)

any amount received by a member of the MIC Group in the form of a *** or other
form of *** (including ***), *** or similar *** from any ***;

(b)

any amount received by a member of the MIC Group which is required by contract
or Law to be paid by such entity: (i) to *** of such entity; or (ii) to *** on
account of ***;

(c)

any amount received by a member of the MIC Group from another member of the MIC
Group; and

(d)

any amount received by a member of the MIC Group which constitutes *** by a
Person in connection with *** by the member of the MIC Group to such Person.

“Royalty Trigger” has the meaning given to it in Section 2.4(h).

“Royalty Trigger Threshold Date” has the meaning given to it in Section 2.4(g).

“Royalty Payment” has the meaning given to it in Section 2.2 (and, for greater
certainty, includes all Minimum Monthly Amounts).

“Subsequent Installment” has the meaning given to it in Section 2.1(b).





--------------------------------------------------------------------------------







“Specified Covenants” means those covenants of the Corporation set out in
Sections 2.10(a), 2.10(b), 2.10(d), 2.10(e), 2.10(f), 2.10(k), 2.10(l), 2.10(n),
2.10(o), 2.10(p) and 2.10(q).

“subsidiary” has the meaning given to it in National Instrument 45-106 -
Prospectus and Registration Exemptions.

“Tax” or “Taxes” means all taxes, assessments, charges, duties, fees, levies, or
other governmental charges, including all federal, provincial, state, local,
foreign and other income, corporation, franchise, profits, capital gains,
estimated, sales (including HST), use, transfer, registration, value added,
excise, natural resources, severance, stamp, occupation, premium, environmental,
customs, duties, imposts, immovable property, personal property, capital stock,
unemployment, disability, payroll, license, employee, deficiency assessments,
withholding and other taxes, assessments, charges, duties, fees, levies or other
governmental charges (whether payable directly or by withholding and whether or
not requiring the filing of a Tax Return), and any interest, penalties, or
additions to tax in respect of the foregoing and includes any liability for such
amounts as a result either of being a member of a combined, consolidated,
unitary or affiliated group or of a contractual obligation to indemnify any
Person or other entity.  

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements or information) filed or required to
be filed in connection with the determination, assessment or collection of any
Tax or the administration of any Laws relating to any Tax.

“Technology” means:

(a)

works of authorship including computer programs, source code and executable
code, whether embodied in software, firmware or otherwise, documentation,
designs, methods, techniques, processes, files, industrial models, schematics,
specifications, net lists, build lists, records and data;

(b)

inventions (whether or not patentable), improvements, enhancements and
modifications;

(c)

proprietary and confidential business and technical information, including
technical data, trade secrets, ideas, research and development and know how; and

(d)

databases, data compilations and collections and technical data.

“Transaction” means the transactions contemplated in this Agreement.









